Citation Nr: 0217407	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-41 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for alcohol and 
substance abuse secondary to post-traumatic stress disorder.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder, with alcohol and drug abuse, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In a decision dated September 4, 1998, the Board denied 
entitlement to service connection for post-traumatic stress 
disorder prior to May 12, 1995, denied entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder, and granted service connection for alcohol and 
substance abuse secondary to post-traumatic stress disorder 
for noncompensation purposes.  The veteran duly appealed the 
Board's decision on the latter two issues to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated April 27, 2001, the Court reversed the Board's 
decision which denied compensation for secondarily service-
connected alcohol and drug abuse, and remanded that matter 
to the Board.  The Order also vacated the Board's decision 
denying entitlement to a rating in excess of 30 percent for 
post-traumatic stress disorder, and remanded that matter to 
the Board for readjudication.  

The issue of entitlement to an increased initial rating for 
post-traumatic stress disorder, with alcohol and drug abuse, 
is the subject of a remand section of this decision.


FINDING OF FACT

An etiological link between the veteran's service-connected 
post-traumatic stress disorder and alcohol and substance 
abuse has been clinically established.



CONCLUSION OF LAW

Alcohol and drug abuse are proximately due to service-
connected post-traumatic stress disorder.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002); 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the information 
and evidence necessary to substantiate a claim, and has 
enhanced its duty to assist a veteran in developing the 
evidence necessary to substantiate a claim. See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).

Due to the outcome of this decision, the Board finds that 
all duty to assist and duty to notify requirements have been 
met and that no prejudice will result to the veteran by the 
Board's consideration of this matter.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to or the result of service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

Service connection may be granted for alcohol and substance 
abuse if it is found to be secondary to a service-connected 
disability.  Barela v. West, 11 Vet. App. 280 (1998).  

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 does not 
preclude a veteran from receiving compensation for an 
alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of a veteran's service-connected disability.  
In doing so, it overruled the Court's holding in Barela v. 
West, 11 Vet. App. 280 (1998) insofar as it interpreted § 
1110 to prohibit compensation for a disability in any way 
related to alcohol or drug abuse.  The Federal Circuit held 
that 38 U.S.C.A. § 1110 precludes compensation only for 
primary alcohol abuse (i.e., an alcohol abuse disability 
arising during service from voluntary and willful drinking 
to excess) disabilities and for secondary disabilities (such 
as cirrhosis) that result from primary alcohol abuse.  Allen 
v. Principi, supra.

The veteran contends that he suffers from alcohol and 
substance abuse which are manifestations of his post-
traumatic stress disorder.  There is some medical evidence 
of record supporting his position.  In this regard, the 
Board notes that the VA examiner who assessed the veteran in 
November 1996 opined that "the timing of [his alcohol 
dependence] does coincide with a response or self-treatment 
for post-traumatic stress disorder symptoms."  Further, the 
veteran has submitted multiple letters from VA physicians 
noting a statistical link between post-traumatic stress 
disorder symptoms and alcohol and drug abuse.  Although 
these medical opinions are not definitive in nature with 
respect to an etiological link between veteran's service-
connected post-traumatic stress disorder and alcohol and 
substance abuse, they provide positive evidence of such a 
link.  The Board is of the opinion that the physician's 
statements provide evidence that it is at least as likely as 
not that the veteran's alcohol and substance abuse are 
proximately due to or the result of his service-connected 
post-traumatic stress disorder.  Therefore, as the evidence 
is at least in equipoise, the Board finds that service 
connection, including for compensation benefits, for alcohol 
and substance abuse, secondary to post-traumatic stress 
disorder, is warranted.  


ORDER

Entitlement to service connection, including compensation 
benefits, for alcohol and substance abuse secondary to post-
traumatic stress disorder, is granted.


REMAND

A grant of service connection for alcohol or substance 
abuse, including for compensation purposes, may affect the 
evaluation of the veteran's post-traumatic stress disorder.  
For that reason the claim for a rating in excess of 30 
percent for post-traumatic stress disorder and compensation 
evaluation for alcohol and substance abuse, as secondary to 
post-traumatic stress disorder are inextricably intertwined. 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The RO must be 
given the opportunity to reconsider the veteran's claim for 
an initial rating in excess of 30 percent for post-traumatic 
stress disorder, taking into consideration the veteran's 
service-connected secondary alcohol and substance abuse 
disability.

The Board further notes that the veteran's appeal stems from 
an original rating decision grant of service connection for 
post-traumatic stress disorder wherein the current 30 
percent rating was assigned, effective May 12, 1995.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The rating schedule with respect to psychiatric disability 
was amended effective November 7, 1996, during the pendency 
of the veteran's appeal.  Since the regulations with respect 
to rating post-traumatic stress disorder have changed before 
the judicial appeal process has been concluded, the version 
of the regulations most favorable to the appellant must be 
applied.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO should contact the veteran 
and request the names, addresses, and 
dates of treatment or examination, of 
all health care providers who have 
treated or examined him for post-
traumatic stress disorder, and alcohol 
and drug abuse.  After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
treatment or examinations which are not 
currently of record.  All records 
obtained should be associated with the 
veteran's claims file.

2.  When the foregoing actions are 
completed, the RO should arrange for the 
veteran to be examined by a 
psychiatrist, a VA psychiatrist if 
possible, to determine the current 
severity of his post-traumatic stress 
disorder, including secondary substance 
and alcohol abuse.  All tests and 
studies determined to be necessary by 
the psychiatrist should be conducted in 
order to identify and describe the 
symptomatology attributable to service-
connected post-traumatic stress disorder 
and alcohol and drug abuse.  The report 
of examination should contain a detailed 
account of all service-connected 
psychiatric manifestations found to be 
present.  The examiner must comment on 
the extent to which post-traumatic 
stress disorder, with alcohol and drug 
abuse, affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning), with 
an explanation of the numeric code 
assigned, is to be included.  The claims 
folder should be made available to the 
physician for review in conjunction with 
the examination.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the claim for an 
increased initial rating for post-
traumatic stress disorder and service-
connected secondary alcohol and 
substance abuse.  For the period prior 
to November 7, 1996, the claim should be 
considered only with respect to the 
former criteria for rating psychiatric 
disability.  See VAOGCPREC 3-2000 (April 
10, 2000).  For the period from November 
7, 1996, the RO must consider both the 
former rating criteria for the 
evaluation of psychiatric disability.  
38 C.F.R. § 4.132 (effective prior to 
November 7, 1996), and the new schedular 
criteria for rating psychiatric 
disability, 38 C.F.R. § 4.130 (effective 
from November 7, 1996), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  When readjudicating 
the claim the RO must also take into 
consideration the applicability of 
staged ratings.  See Fenderson v. West, 
12 Vet. App 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The purposes of the remand 
are to develop the evidence and to ensure compliance with 
due process of law.  The veteran need take no action until 
he is notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



